247 F.2d 59
101 U.S.App.D.C. 68
DISTRICT OF COLUMBIA, Petitioner,v.CHURCH OF THE PILGRIMS (Southern Presbyterian), Respondent.
No. 13385.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1957.Decided April 18, 1957.

Mr. Henry E. Wixon, Asst. Corp. Counsel for the District of Columbia, for petitioner.
Mr. Vernon E. West, Corp. Counsel at the time the brief was filed, Mr. Chester H. Gray, Corp. Counsel, and Mr. George C. Updegraff, Asst. Corp. Counsel, were on the brief for petitioner.
Mr. H. Cecil Kilpatrick, Washington, D.C., for respondent.
Before PRETTYMAN, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the District of Columbia Tax Court.  The Church of the Pilgrims owns some lots adjacent to its church building and uses them for the parking of church members' cars during services.  The lots are not used otherwise.  The Tax Court held them exempt from real property taxes.


2
The Church of the Pilgrims is an institution entitled to exemption from real property tax.1  The statute provides2 that the exemption shall apply to 'Grounds belonging to and reasonably required and actually used for the carrying on of the activities and purposes of any institution or organization entitled to exemption under the provisions of this Act.'  The Tax Court found on the basis of considerable evidence that the lots in question are reasonably required and actually used for the carrying on of the activities and purposes of the Church.  That finding of fact was amply supported by the record.3  The general doctrines involved were determined by this court in District of Columbia v. George Washington University.4  The decision of the Tax Court is


3
Affirmed.



1
 56 Stat. 1090 (1942), D.C.Code 1951, 47-801a(m)


2
 56 Stat. 1090 (1942), D.C.Code 1951, 47-801a(r)(1)


3
 We also note that the Board of Zoning Adjustment, upon an application by the Church for a change in zoning to permit the parking, held the use to be 'reasonably necessary and convenient' to the operation of the Church


4
 95 U.S.App.D.C. 214, 221 F.2d 87 (1955).  See also District of Columbia v. George Washington University, 100 U.S.App.D.C. 140, 243 F.2d 246 (1957)